DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims. Support for the amendments is found in the original filing.  No new matter is presented.  The amended claims in view of the Remarks filed 2/1/22 are persuasive.
After further search and consideration allowable subject matter has been identified. 
Terminal Disclaimer
The terminal disclaimer filed on 2/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11214749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 and 8-19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Brois et al US 5,452,680 which while teaching purifying a fullerene and then adding to a lubricating oil does not teach the process of dissolving said fullerene in oil as in the instant claims.  The prior art does not teach dissolving a fullerene component in oil, removing insoluble components and then heating the solution.   The remarks filed 2/1/2022 are persuasive.  The applicant having filed a terminal disclaimer has appropriately addressed the obviousness double patenting rejection.  The prior art does not teach or fairly suggest the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759